                         Case 3:18-cv-00376-LRH-CLB Document 63
                                                             61 Filed 06/23/20
                                                                      06/17/20 Page 1 of 3



                    1 JACK G. ANGARAN, ESQ., SBN: 711
                      JEFFREY D. KOELEMAY, ESQ., SBN: 14558
                    2 ALICE K. HERBOLSHEIMER SBN: 6389
                      LEWIS BRISBOIS BISGAARD & SMITH, LLP
                    3 5555 Kietzke Lane, Suite 200
                      Reno, Nevada 89511
                    4 775.827.6440
                      jack.angaran@lewisbrisbois.com
                    5 jeffrey.koelemay@lewisbrisbois.com
                      alice.herbolsheimer@lewisbrisbois.com
                    6
                      Attorneys for Third-Party Defendant
                    7 Sally Beauty Supply

                    8

                    9

                   10                                     UNITED STATES DISTRICT COURT

                   11                                               DISTRICT OF NEVADA

                   12

                   13 GUISELA AGUIRRE GUERRA,                                CASE NO. 3:18-cv-00376-LRH-CBC
                                                                                                        CLB

                   14                      Plaintiff,                        SUBSTITUTION OF COUNSEL (INTRA-
                                                                             OFFICE)
                   15             vs.
                                                                                 AND ORDER THEREON
                   16 DEMATIC CORP., a Delaware Corporatiom;
                      DOES 1-25; and BLACK CORPORATIONS
                   17 A-Z,

                   18                      Defendants.

                   19
                        DEMATIC CORP., a Delaware Corporation,
                   20
                                           Third Party Plaintiff,
                   21
                                  vs.
                   22
                      SALLY BEAUTY SUPPLY, LLC F/K/A
                   23 SALLY BEAUTY COMPANY, INC.,

                   24                      Third Party Defendant.

                   25

                   26 TO:        UNITED STATES DISTRICT COURT, DISTRICT OF NEVADA, NORTHERN

                   27            DIVISION COURT CLERK AND COUNSEL OF RECORD;

                   28            JEFFREY KOELEMAY, ESQ. of Lewis Brisbois Bisgaard & Smith, does hereby consent
LEWIS
BRISBOIS
BISGAARD                4821-8558-5600.1                                                          3:18-cv-00376-LRH-CBC
& SMITH LLP                                              SUBSTITUTION OF COUNSEL (INTRA-OFFICE)
ATTORNEYS AT LAW
                         Case 3:18-cv-00376-LRH-CLB Document 63
                                                             61 Filed 06/23/20
                                                                      06/17/20 Page 2 of 3



                    1 to the intra-office substitution of ALICE K. HERBOLSHEIMER, ESQ. of Lewis Brisbois

                    2 Bisgaard & Smith, LLP as attorney of record for defendant SALLY BEAUTY SUPPLY. Please

                    3 update your certificates of service accordingly.

                    4             DATED this 15th day of June, 2020

                    5                                             LEWIS BRISBOIS BISGAARD & SMITH             LLP

                    6

                    7
                                                                  By           /s/ Jeffrey Koelemay
                    8                                                   JEFFREY D. KOELEMAY
                                                                        Nevada Bar No. 14558
                    9                                                   5555 Kietzke Lane, Suite 200
                                                                        Reno, Nevada 89511
                   10                                                   Tel. 775.827.6440
                   11                                                   Attorneys for Third-Party Defendant

                   12                                            By           /s/ Alice Herbolsheimer
                                                                       ALICE K. HERBOLSHEIMER
                   13                                                  Nevada Bar No. 6389
                                                                       5555 Kietzke Lane, Suite 200
                   14
                                                                       Reno, Nevada 89511
                   15                                                  Tel. 775.827.6440
                                                                       Attorneys for Third-Party Defendant
                   16

                   17            Third-Party Defendant, SALLY BEAUTY SUPPLY, does hereby consents to the
                   18
                        withdrawal of JEFFREY KOELEMAY, ESQ. and to the substitution of ALICE K.
                   19
                        HERBOLSHEIMER, ESQ. of LEWIS BRISBOIS BISGAARD & SMITH, LLP, as its attorney of
                   20
                        record in the above-entitled action.
                   21

                   22            DATED: June _____, 2020.

                   23                                                 SALLY BEAUTY SUPPLY, LLC

                   24
                                                                      By:_______________________________________
                   25                                                    SHERI CALDWELL
                   26                                                    General Counsel, Director of Litigation

                   27

                   28
LEWIS
BRISBOIS                                                                2
BISGAARD                4821-8558-5600.1                                    2                        3:18-cv-00376-LRH-CBC
& SMITH LLP                                         SUBSTITUTION OF COUNSEL (INTRA-OFFICE)
ATTORNEYS AT LAW
                         Case 3:18-cv-00376-LRH-CLB Document 63
                                                             61 Filed 06/23/20
                                                                      06/17/20 Page 3 of 3



                    1                                    ORDER

                    2       AFOREMENTIONED SUBSTITUTION OF COUNSEL
                                               CERTIFICATE         IS SO ORDERED.
                                                            OF SERVICE

                    3       DATED this 23rd
                              Pursuant      day of
                                       to FRCP     June,
                                                5(b),    2020.that I am an employee of LEWIS BRISBOIS BISGAARD
                                                      I certify

                    4 & SMITH, and that on this _____
                                                 17th day of June, 2020, I did cause a true copy of SUBSTITUTION

                    5 OF COUNSEL (INTRA-OFFICE) to be served via electronic service by the U.S. District Court
                                                                 ____________________________________
                    6 CM/ECF system to the parties on the Electronic FilingR.System.
                                                                 LARRY        HICKS
                    7                                            UNITED    STATES    DISTRICT JUDGE

                    8                                       By /s/ Alex Caceres
                                                               an Employee of
                    9                                          LEWIS BRISBOIS BISGAARD & SMITH LLP
                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18
                   19

                   20

                   21

                   22

                   23

                   24

                   25
                   26

                   27

                   28
LEWIS
BRISBOIS                                                        3
BISGAARD                4821-8558-5600.1                            3                         3:18-cv-00376-LRH-CBC
& SMITH LLP                                      SUBSTITUTION OF COUNSEL (INTRA-OFFICE)
ATTORNEYS AT LAW
